Citation Nr: 1743121	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetic neuropathy of the right lower extremity.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2011 and January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed obstructive sleep apnea is as likely as not proximately caused or aggravated by his service-connected PTSD.

2.  The Veteran's service-connected diabetic neuropathy of the right lower extremity results in severe incomplete paralysis of the external popliteal nerve, manifested by numbness and giving way.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular rating of 30 percent rating for diabetic neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, Diagnostic Code (DC) 8621 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that his sleep apnea began during his military service.  See, e.g., the April 2017 Board hearing transcript.  He has alternatively contended that his sleep apnea is due to service-connected PTSD.  See the Veteran's claim dated May 2011.  The Board has reviewed the record and concludes that the evidence supports an award of service connection for currently diagnosed sleep apnea.

As indicated above, the Veteran served on active duty from April 1967 to March 1970; service in the Republic of Vietnam is indicated by the record.  The Veteran's service treatment records, including his February 1970 separation examination, do not document any sleep-related abnormalities or complaints.

A private sleep study dated in February 2011 indicated a diagnosis of obstructive sleep apnea.

In an April 2011 letter, Dr. M.D. stated that the Veteran's obstructive sleep apnea "is more likely than not a result of the continuing negative effects that PTSD induced elevated cortisol has had on his organ systems."

The Veteran was afforded a VA examination in June 2011 at which time he reported that the onset of his sleep apnea symptoms was in the 1990's.  He indicated that his wife noticed problems with his snoring and holding his breath during sleep.  The examiner confirmed the diagnosis of sleep apnea and concluded that the Veteran's disability is less likely than not caused by or a result of his service-connected PTSD.  The examiner explained that obstructive sleep apnea "is primarily a structural issue and not one related to cortisol levels."

In a January 2013 statement, Dr. M.T. opined that the Veteran's obstructive sleep apnea "is more likely than not a result of the continuing negative effects that PTSD induced elevated cortisol has had on his organ systems, with resultant chronic insomnia during and after his service.  In addition, his wife has noted episode of 'stopping breathing' during sleep as early as 1968."  Further, in a July 2013 statement, Dr. M.T. reported that the Veteran "more likely than not had complications consistent with obstructive sleep apnea as early as when he was on active duty."  Dr. M.T. explained that the Veteran "has letters of support from his wife and children indicating that he had snored and stopped breathing while sleeping.  He also has PTSD which contributes to his sleep apnea."  See the statement of Dr. M.T. dated July 2013.

A VA medical opinion was obtained in November 2013 as to the question of direct service connection.  The examiner reviewed the record and concluded that the Veteran's "sleep apnea is less likely than not incurred in active service."  The examiner reported, "[t]he incidence of obstructive sleep apnea increases with age and weight gain.  Sleep apnea would be less likely at age 22 in a normal weight person."  He continued, "[b]ecause of the significant time elapsed, as well as significant weight gain of 75 pounds, and young age at separation, it is less likely than not that his sleep apnea was incurred during service."

In an April 2014 VA addendum opinion, the examiner indicated that the Veteran was 62 years old and weighed 245 pounds with a body mass index (BMI) of 35 when he was first diagnosed with sleep apnea.  The examiner determined that the "Veteran's excess weight and high BMI likely significantly aggravate/contribute to the Veteran's problems with obstructive sleep apnea."  The examiner continued, "[a]lthough various studies have demonstrated a correlation between PTSD and sleep apnea (and various other illnesses), correlation does not mean causation, and to my knowledge, no studies thus far have found a clear causal relationship between PTSD and sleep apnea, or demonstrated that PTSD directly leads to an aggravation of obstructive sleep apnea."  The examiner concluded, "[b]ased on these factors, it is my professional opinion that it is less likely than not that the Veteran's service-connected PTSD aggravated/increased the disability manifestations/symptoms of the Veteran's claimed sleep apnea to any appreciable degree."

In statements dated May 2012 and March 2013, the Veteran's spouse detailed the Veteran's history of snoring and abnormal breathing patterns dating from when she first met him in 1968 through his diagnosis with sleep apnea in February 2011.  These statements were corroborated by the Veteran's daughter, Ms. A.E., and his son, Mr. R.M., who described their observations of the Veteran's snoring and irregular breathing during sleep.

The Veteran also submitted an abstract of a journal article entitled, "Chest:  Apnea Elevated in Veterans with PTSD," which detailed the association between psychiatric disorders, including PTSD, and sleep apnea.

Overall, the Board finds that the record supports the award of service connection for sleep apnea.  It is undisputed that the Veteran is diagnosed with obstructive sleep apnea and has thus met the current disability requirement.  Moreover, given the positive nexus opinions from Dr. M.D. and Dr. M.T., as well as the favorable medical literature, and the credible lay statements of the Veteran, his spouse, and his children, the evidence is at least evenly balanced as to whether the current obstructive sleep apnea is caused by the Veteran's service-connected PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Schedular rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

The Veteran was originally granted service connection for diabetic neuropathy of the bilateral lower extremities in December 2007, under DC 8621, effective March 13, 2007.  DC 8621 applies to neuritis of the external popliteal nerve, also called the common peroneal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Under DC 8621, a 10 percent rating requires mild incomplete paralysis of the common peroneal nerve.  A 20 percent evaluation requires moderate incomplete paralysis of the common peroneal nerve.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent disability rating is warranted for complete paralysis as shown by complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8621.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

In October 2010, the Veteran filed a claim of entitlement to an increased rating for his service-connected diabetic neuropathy.  In support of his claim, the Veteran submitted an October 2010 letter from Dr. J.B. who reported that the Veteran's diabetic neuropathy had gradually progressed in severity.  He reported that the Veteran now has diminished sensation in his feet, ankles, and calves.

The Veteran was afforded a VA examination in December 2010 at which time he reported that his diabetic neuropathy of the lower extremities continues to be treated with gabapentin 600mg.  He indicated that he catches himself off-balance "every now and then."  He reported that he has a hard time getting up and down from a seated position.  The Veteran described numbness, paresthesias, and pain in his feet.  He also endorsed numbness of the lower legs.  Physical examination revealed normal reflexes.  Motor strength was normal, except as to the Veteran's knee jerk, which was hyperactive without clonus.  There was no evidence of muscle atrophy.  The Veteran's gait was normal.  The examiner indicated that the Veteran suffered from neuralgia, with no paralysis or neuritis.  The diabetic neuropathy does impact the Veteran's ability to work in that he "has to be careful not to hit his feet" and he "can't do as many activities as he used to."

In a December 2010 statement, the Veteran reported that his gabapentin has been increased to address the worsening severity of his neuropathy.  He endorsed increased instability in his legs, which has resulted in multiple falls.  In a January 2011 statement, the Veteran's spouse corroborated the Veteran's report of instability due to his diabetic neuropathy.

In a March 2011 rating decision, the RO increased the assigned rating to 20 percent for diabetic neuropathy of the right lower extremity, effective from October 5, 2010.  In a May 2011 statement, the Veteran asserted that he suffers from right leg instability due to the diabetic neuropathy.

In a May 2011 letter, the Veteran's coworker, Mr. S., reported that he had witnessed the Veteran's right knee buckle when he was working.

In a May 2011 letter, Dr. B.B. stated that the Veteran's peripheral neuropathy "may be contributing to his balance issues and his instability."

VA treatment records dated in April 2011 documented the Veteran's report that he had no feeling below his knees.

The Veteran was afforded a VA examination in May 2012, at which time he reported numbness below his knees, worse on the right side.  The numbness makes it hard to feel the ground with his right foot and he uses a cane for stability to prevent falling.  He reported that he has fallen due to his numbness.  He also stated that his right foot feels cold.  The Veteran denied constant or intermittent pain of the right lower extremity.  The examiner indicated that the Veteran does not have paresthesias or dysesthesias of the right lower extremity.  Upon physical examination, the Veteran indicated that his muscle strength is intact.  His reflexes are 3+ at the knees and ankles.  His sensation to light touch is decreased in the ankle/lower leg and absent in feet/toes.  The Veteran's position sense was normal in his right lower.  Vibration sensation and cold sensation were not tested.  There is no evidence of muscle atrophy or tropic changes.  The examiner indicated that there is no involvement of the sciatic or femoral nerves.  The examiner reported that the Veteran currently works as a custodian for the U.S. Postal Service.  The Veteran has had to modify his work duties due to his neuropathy.  In a May 2012 addendum opinion, the examiner clarified, "[b]y my exam, he did not have right leg instability due to peripheral neuropathy."  In an additional VA addendum opinion dated December 2012, the VA examiner stated that the Veteran's "right leg instability is due to peripheral neuropathy and not due to a separate musculoskeletal condition such as his right ankle condition."

The Veteran was also afforded a VA musculoskeletal examination in July 2012 as to his right ankle.  The examiner also confirmed a diagnosis of neuropathy of the right lower extremity.  The Veteran reported increasing numbness in his right leg with giving way from the knee and below.  Range of motion testing documented plantar flexion to 45 degrees or greater with no objective evidence of pain and dorsiflexion to 15 degrees with no objective evidence of pain.  There was no additional limitation of motion on repetitive use testing.  The examiner noted that the Veteran exhibited less movement than normal in his right ankle.  Muscle strength was intact and there was no evidence of laxity or muscle atrophy.  The examiner noted that the Veteran relies upon a cane for ambulation due to his neuropathy.  The examiner stated that the Veteran's ability to work is impacted in that he cannot stand or walk for a prolonged period.  The examiner noted that the Veteran also had nonservice-connected degenerative arthritis in the right ankle.  The examiner reported that the Veteran's numbness symptoms are mostly due to his diabetes, although he does have separate numbness in the lateral femoral cutaneous nerve.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence more closely approximates severe incomplete paralysis of the external popliteal nerve in the right lower extremity throughout the rating period on appeal.  38 C.F.R. § 4.7.  In this regard, the evidence shows that the Veteran's numbness has resulted in altered sensory perception of the right knee, foot, and toes.  Although there was no evidence of impaired muscle strength or atrophy, the Veteran's instability of the right lower extremity due to his diabetic neuropathy is well-documented in the record.  In light of the foregoing, the Board concludes that the Veteran's diabetic neuropathy of the right leg more closely approximates a 30 percent disability rating.

The Board also finds that the evidence does not more nearly approximate complete paralysis of the right leg, and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  Significantly, complete paralysis of the right lower extremity was not demonstrated at any time.  There is no evidence of complete foot drop, slight drop of the first phalanges of all toes, absent dorsiflex of the foot, absent extension of proximal phalanges, absent abduction of foot, or weakened adduction of the foot.  38 C.F.R. § 4.124a, DC 8621.  As such, it cannot be said that the nature and severity of the abnormalities more nearly approximated complete paralysis of the right lower extremity, or that the evidence is in relative equipoise on this point.

The Board has considered the Veteran's disability under all peripheral nerve groups.  However, as described above, there is no evidence to suggest that the Veteran's sciatic nerve is affected by his diabetic neuropathy of the right lower extremity.  As such, the Board finds the Veteran's disability is appropriately rated under the criteria for the common peroneal nerve.

In sum, as right lower extremity diabetic neuropathy results in severe incomplete paralysis, an increased rating of 30 percent, but no higher, is warranted.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher rating assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetic neuropathy of the right lower extremity, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 30 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to a 30 percent rating for diabetic neuropathy of the right lower extremity is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


